DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6,9-12 in the reply filed on 09/30/2021 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.
Claims 1-6,9-12 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/30/2019 has been considered and placed of record. An initialed copy is attached herewith.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In the specification, page 18, lines 7-11 reads the following: “the ratio of the capacity of the active material A to the capacity of the cathode is Ca*Ma/(Ca*Ma+Cb*Mb), the ratio of the capacity of the active material B to the capacity of the cathode is Cb*Mb/(Ca*Ma+Cb*Mb)”. On the same page 18, lines 20-23 reads: “… the ratio of the mass of the active material A to the mass of the cathode is Ma/(Ma+Mb), and the ratio of the mass of the active material B to the mass of the cathode is 
It is not clear why Ma and Mb are used for both capacity and Mass for active materials A and B respectively? This render the disclosure and the claims at issue incomprehensible.
Appropriate correction is required.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  In claims 3 and 9, the underlined limitations of, “a product of (a) a first ratio of a current passing through the first active material to a current passing through the first electrode, (b) a reciprocal of a second ratio of a capacity of the first active material to a capacity of the first electrode, and (c) a constant, exceeds 20a threshold value” are not defined neither in the specification nor in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 9, the underlined limitations of, “a product of (a) a first ratio of a current passing through the first active material to a current passing through the first electrode, (b) a reciprocal of a second ratio of a capacity of the first active material to a capacity of the first electrode, and (c) a constant, exceeds 20a threshold value” are not defined neither in the specification nor in the claim, and therefore renders the claim indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 3,8, and 9, the underlined limitations of, “a product of (a) a first ratio of a current passing through the first active material to a current passing through the first electrode, (b) a reciprocal of a second ratio of a capacity of the first active material to a capacity of the first electrode, and (c) a constant
Additionally,  In the specification, page 18, lines 7-11 reads the following: “the ratio of the capacity of the active material A to the capacity of the cathode is Ca*Ma/(Ca*Ma+Cb*Mb), the ratio of the capacity of the active material B to the capacity of the cathode is Cb*Mb/(Ca*Ma+Cb*Mb)”. On the same page 18, lines 20-23 reads: “… the ratio of the mass of the active material A to the mass of the cathode is Ma/(Ma+Mb), and the ratio of the mass of the active material B to the mass of the cathode is Mb/(Ma+Mb)”. But on page 32, lines 1-6 reads the following: “The resistance Ra may be determined, for example, as a value proportional to the reciprocal of the capacity Ma of the active material A. Similarly, the resistance Rb may be determined as a value proportional to the reciprocal of the capacity Mb of the active material B.”.
It is not clear why Ma and Mb are used for both capacity and Mass for active materials A and B respectively? This render the disclosure and the claims at issue incomprehensible and thus indefinite.
Appropriate correction is required.
Allowable Subject Matter
Claims 10-12 are allowed over the prior art of record.
Claims 10-12 are allowed.
Claims 1-2,4-6 are objected to but are otherwise allowable over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: a secondary battery system comprising among other patentable features, “…a current ratio calculator configured to calculate a current ratio of a current passing through the first active material and a current passing through the second active material for each of different values of a charge amount of the 10first electrode, based on a capacity and capacity-
As in claim 10: “…the system further comprises: an internal state calculator configured to perform regression calculation for each of a plurality of battery modules obtained by dividing the secondary batteries, based on 5input data including at least one of (a) measurement values of currents and/or powers measured at a plurality of time points during charging and/or discharging each battery module and (b) estimated values of currents and/or powers at a plurality of time points during charging and/or discharging the battery 10module, and to update a capacity of the first active material of the secondary battery included in the battery module and a capacity of the second active material of the secondary battery; a current ratio calculator configured to calculate for each of the battery modules and for each of different values 15of a charge amount of the first electrode of the secondary battery included in the battery module a current ratio of a current passing through the first active material of the secondary battery and a current passing through the second active material of the secondary battery, based on the capacity 20and capacity-versus-potential properties of the first active material of the secondary battery and the capacity and capacity-versus-potential properties of the second active material of the secondary battery; and a controller configured to determine a recommended 25current rate, for each of the battery modules, for charging and/or discharging the battery module when the charge amount of the first electrode of the secondary battery included in the- 47 - battery module takes a first value, based on (a) the 
Claims 11-12 depend directly from claim 10 and thus are also allowed for the same reasons. Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,803,481 to Howard et al., (Howard) discloses the general state of the art regarding a lithium-ion battery which includes a positive electrode having a current collector and a first active material and a negative electrode having a current collector and a second active material. The battery also includes an auxiliary electrode having a current collector and a third active material.
JP-2013073823 to Taniyama discloses the general state of the art regarding a secondary battery.
CN-101944587 to Cui et al., (Cui) discloses a lithium manganese button type secondary battery negative electrode and battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 4, 2021